IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10032
                         Conference Calendar



JOEL MASK,

                                          Plaintiff-Appellant,

versus

NANCY JONES, Caseworker, Texas Department of Protective
and Regulatory Services; TEXAS DEPARTMENT OF HUMAN SERVICES;
LISA KAY CARNES, Parole Officer, Board of Pardon and Parole;
DANIEL R. WHELLER, Attorney at Law, Chappel and Lanehart,

                                          Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 5:99-CV-330-C
                         --------------------
                             June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Joel Mask, Lubbock County Jail # 059445, TDCJ-ID # 467379,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

action pursuant to 28 U.S.C. § 1915(g).    The district court found

that Mask had three prior civil rights cases dismissed as

frivolous, malicious, or for failure to state a claim.

     Mask argues that he was not notified that he had been

sanctioned under the three strikes rule prior to filing his claim


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10032
                                 -2-

in forma pauperis.    He contends that he is able to pay the filing

fee for his claim as he is entitled to do.

     Mask was put on notice in this court’s opinion in Mask v.

Lampert, No. 97-11283 (5th Cir. Aug. 18. 1998) (unpublished) that

he was subject to the three strikes provision of § 1915(g) and

that he may no longer proceed IFP unless he was under imminent

danger of serious physical injury.   Mask does not challenge the

district court’s finding that his allegations did not meet this

criteria.   Further, his contention that he is able to pay the

filing fee and would have done so if he had been put on notice

that § 1915(g) would be applied, is in direct contradiction to

his statement in his motion to proceed IFP, made under penalty of

perjury, that he was unable to prepay the filing fee.

     Mask’s appeal is DISMISSED as frivolous.   5TH CIR. R. 42.2.

The district court sanctioned Mask monetarily in the amount of

$50.00 for failing to disclose his prior lawsuits.   We sanction

him further for making the false statement in his IFP application

that he could not pay, when he now asserts that he could.   We

note that Mask was able to pay the $105.00 for this appeal.     Mask

is hereby ORDERED to pay a sanction of $150.00, the amount he

represents that he could have paid to file this action.   His

motions are DENIED.